DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US 2016/0004052).
Regarding Claim 1: Tomioka teaches a zoom lens (example 2, fig 2) comprising, in order from an object side: a first lens group having positive refractive power (G1, abstract); a second lens group having negative refractive power (G2, abstract); a third lens group having positive refractive power (G3, abstract); and a fourth lens group having positive refractive power (G4, abstract), wherein during zooming from a wide angle to a telephoto end at least the first lens group and the third lens group are fixed and an adjacent lens group relative thereto is changed (abstract), and the fourth lens group includes at least one positive lens (L41) and satisfies the conditional expressions: 1.5 ≤ f4/fw ≤ 4.5 (2.458, Table 25) and 1.0 ≤ f4p/f4 ≤ 5.8 (1.9, Table 5).  Tomioka does not specifically teach satisfying the conditional expressions Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945).
Regarding Claim 2: Tomioka discloses the invention as described in Claim 1 and further teaches wherein the third lens group includes, in order from the object side, a positive lens (L31) and a negative lens (L32, ¶65), and satisfies the following conditional expressions: 3.6 ≤ f3/fw ≤12.0 (3.77, Table 5), 1.5 ≤ nd3n (1.77250, Table 5) and vd3n ≤ 50.0 (49.47, Table 5).  
Regarding Claim 4: Tomioka discloses the invention as described in Claim 1 and further satisfies the conditional expression 55 ≤ vd4_ave (64.116, Table 5).  
Regarding Claim 5: Tomioka discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.05 ≤ f4/ft ≤ 1.0 (0.52, Table 5). 
Regarding Claim 6: Tomioka discloses the invention as described in Claim 1 and further satisfies the conditional expression 1.5 ≤ f4p/fw ≤ 12.0 (4.69, Table 5).
Regarding Claim 7: Tomioka discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.05 ≤ f4p/ft ≤ 1.1 (0.99, Table 5). 
Regarding Claim 8: Tomioka discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.25 ≤ f3/f1 ≤2.2 (1.88, Table 5). 
Regarding Claim 9: Tomioka discloses the invention as described in Claim 1 and further satisfies the conditional expression 1.2 ≤ f3/f4 ≤6.3 (1.53, Table 5). 
Regarding Claim 10:
Regarding Claim 11: Tomioka discloses the invention as described in Claim 1 and further teaches a fifth lens group (G5) having negative refractive power (abstract) on an image side of the fourth lens group (fig 2). 
Regarding Claim 13: Tomioka discloses the invention as described in Claim 1 and further teaches an aperture stop disposed between the second lens group and the fourth lens group and during zooming from a wide-angle end to the telephoto end and during focusing from infinity to near, the aperture stop is fixed (St).  
Regarding Claim 14: Tomioka discloses the invention as described in Claim 1 and further teaches an imaging device comprising that zoom lens and an image sensor configured to convert an optical image, which is formed by the zoom lens, into an electric signal (¶2). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US 2016/0004052) in view of Ueda (US 5,414,562).
Regarding Claim 3: Tomioka discloses the invention as described in Claim 1 and further teaches wherein the fourth lens group includes, in order from an object side, a positive lens (L41) and a doublet lens (42 & 43) made up of a negative lens (L43) and a positive lens (L42) but does not specifically teach the positive lens disposed closest to the object side being a plastic lens.  However, the use of plastic lenses is known in the art for the purpose of providing a light weight device (see Ueda col 4 lines 41-42). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US 2016/0004052) in view of Matsumura (US 2013/0242184). 
Regarding Claim 12: Tomioka discloses the invention as described in Claim 11 but does not specifically teach the second or fifth lens group moving on the optical axis when focusing from infinity to near.  However, in a similar field of endeavor, Matsumura teaches a zoom lens system with a first positive lens group, second negative lens group, third positive lens group, fourth positive lens group, and fifth . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ota et al (US 2012/0314298) and Ito (US 2020/0341249) teach the structural limitations but does not meet the conditional expression f4/fw.  Lee (US 2018/0239117), Hayakawa (US 2016/0231544), and Seo (US 2016/0209627) all teach the use of a material with an abbe number of 55.71, which is the same as the abbe number for the positive lens of the fourth lens group in the application so would presumably have the same extraordinary dispersion values and provide support that a material capable of satisfying the conditional expressions 0.01 ≤ ΔPgF_4p ≤ 0.05 or -0.2 ≤ ΔPCt_4p ≤ -0.03 is known and available in the art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/18/22